Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 6 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective May 1, 2010, these underlying mutual funds changed names as indicated below: Old Name New Name Rydex Variable Trust – All Cap Opportunity Fund Rydex/SGI Variable Trust – All-Cap Opportunity Fund Rydex Variable Trust – Multi-Hedge Strategies Fund Rydex/SGI Variable Trust – Multi-Hedge Strategies Fund 2.The “Legal Proceedings” section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
